DETAILED ACTION
	Claims 1-20 have been considered for patentability. 
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the drawings provided show grayscale and must be in black and white only. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. . 
Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Specifically, applicant claims “wherein the hinge assembly further comprises the first and second components both being engaged for rotation by the first and second display panels around the first directional axis and the second component only being engaged for rotation by the first and second display panels around the third directional axes.”  Paragraph 0054 describes various components including a “first dual axis component 721” a “second dual axis component 722” and a “pivot component 723” which are all generally shown in Figure 7 and 7A.  It is not clear how the second component 722 is engaged for rotation by the first and second display panels around the first directional axis (presumably axis “a”) while the second component is also “only” being engaged for rotation by the first and second display panels around the third directional axis “c”.  
Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which Specifically, applicant claims “wherein the second component of the hinge assembly further comprising a multi-axial structure comprising a dual-axis member and a swivel member connected to the dual-axis member along one of the dual-axis.” Paragraph 0054 describes various components including a “first dual axis component 721” a “second dual axis component 722” and a “pivot component 723” which are all generally shown in Figure 7 and 7A.  It does not appear that the second component 722 comprises a swivel member which appears to be a part of the pivot component 723.  Furthermore, referring to Figures 7 and 7A, it does not appear that the dual-axis member is connected to the swivel member along either of the dual axes a or b.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-13 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Ku et al. (US Publication 2017/0090516). 
In re Claim 11, Ku discloses a connector assembly comprising: an elongated member 110; and a hinge assembly 104, wherein the elongated member and the hinge assembly are configured for movable attachment to a first display panel 112 and a second display panel 114 (“virtual keyboard” paragraph 0024).  

In re Claim 13, Ku discloses wherein the hinge assembly further comprises: a first component 104 (See Figure 1A) positioned near the proximal end of the elongated member; and a second component 104 (See Figure 1A) positioned near the distal end of the elongated member, wherein the second component is fixedly attached to the first and second display panels for rotation by the first and second display panels around a first directional axis.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4-5 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US Patent 7,447,527) in view of Quinn et al. (US Publication 2020/0042045). 
In re Claim 1, as best understood, Lin discloses a system comprising: a first panel 20 comprising a first display area; a second panel 10; and a connector assembly 40 attached to the 
Lin does not explicitly disclose wherein the second panel comprises a second display area.  However, providing such is not new in the art of portable electronics.  For example, Quinn discloses a first panel 101 and a second panel 102, wherein both panels comprise a display area.  It would have been obvious to a person having ordinary skill in the art of portable electronics at a time just before the effective filing date of this application to have provided a second display on the second panel, like disclosed in Quinn, with the apparatus as otherwise disclosed in Lin.  The addition of a second display area would increase the size of the overall display area of the system.  
In re Claim 4, Lin discloses the limitations as noted above, as well as a first panel 20 comprising a first width and a first length; and a second panel 10 comprising a second width and a second length.  However, Lin does not explicitly disclose wherein the first width is smaller than the second width.  However, providing such would have been obvious to a person having ordinary skill in the art of portable electronics at a time just before the effective filing date since it has been held that a mere change in size and/or shape would be considered an obvious modification to those of ordinary skill.  See MPEP §2144.04 (IV)(A)-(B).  
In re Claim 5, Lin discloses wherein the first panel 20 is positioned over the second panel 10 in a compact configuration (See Figure 1), further comprising a viewable portion of the second display area (Lin as modified by Quinn) uncovered by the first panel being configured to provide information or controls for a user (for example as shown in the configuration of Lin Figure 2).

In re Claim 10, Quinn discloses a fold-out panel (See Figures 22A-22C) to support the system for viewing. 
Claims 2-3 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US Patent 7,447,527), Quinn et al. (US Publication 2020/0042045) and further in view of Behar et al. (US Publication 2018/0181271). 
In re Claims 2 and 3, Lin discloses the limitations as noted above, but does not explicitly disclose a control module.  However, providing such was not novel.  For example, Behar discloses a controller 5106 which receives inputs from position sensors (Behar, paragraph 0110).  It would have been obvious to a person having ordinary skill in the art of portable electronics at a time just before the effective filing date of this application to have provided a control module for receiving input signals to provide functionality, like disclosed in Behar, with the apparatus as otherwise disclosed in Lin so as to improve the ergonomics of the device (i.e. to allow the device to automatically transition to different modes based upon detection of a user rotating the panels).  
In re Claim 16, Lin discloses a method comprising: providing a system comprising a first display panel 20, a second panel 10, and a connector assembly 40 attached to the first and second panels in a compact configuration; and setting a position for the first display panel and the second panel by rotation around a first directional axis A1.
Lin does not explicitly disclose wherein the second panel comprises a second display area.  However, providing such is not new in the art of portable electronics.  For example, Quinn discloses a first panel 101 and a second panel 102, wherein both panels comprise a 
Lin does not explicitly disclose generating input signals to a control module on the position of the first and second display panels to provide a functionality for the system.  However, providing such is not new.  For example, Behar discloses a control module 5106 which receives input signals on the position of a first display panel relative a second panel to provide functionality for the system.  Behar, paragraph 0110.  It would have been obvious to a person having ordinary skill in the art of portable electronics at a time just before the effective filing date of this application to have provided a control module for receiving input signals to provide functionality, like disclosed in Behar, with the apparatus as otherwise disclosed in Lin to improve the ergonomics of the device (i.e. to allow the device to automatically transition to different modes based upon detection of a user rotating the panels).  
In re Claims 17 and 19, Lin as modified by Quinn and Behar discloses rotating the first display panel (20 in Lin) and the second display panel (10 in Lin or 102 in Quinn) around the first directional axis to position the first or the second display panel as a level surface for use as a virtual keyboard and the other display panel upright as a display (Figure 2 in Lin, various Figures in Quinn); and configuring the control module to generate output signals to have the system function as a laptop computer (Figure 1 in Behar).

In re Claim 20, Lin discloses a keyboard 11 which accepts inputs from a user to a control module (inherent).  
Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US Patent 7,447,527), Quinn et al. (US Publication 2020/0042045) and further in view of Varela et al. (US Publication 2014/0011548). 
In re Claim 6, Lin discloses the limitations as noted above, but does not explicitly disclose magnets joining the panels.  However, providing such was not new in the art.  For example, Varela discloses paired magnets 29, 39 for joining first and second panels in a panoramic mode.  See Varela, Figure 3.  It would have been obvious to a person having ordinary skill in the art of portable electronics at a time just before the effective filing date of this application to have provided magnets, like disclosed in Verala, with the apparatus as otherwise disclosed in Lin to allow for the device to be held in particular orientations. 
In re Claim 7, Quinn discloses the first display area comprising a first aspect ratio; and the second display area comprising a second aspect ratio, wherein the first and second aspect . 
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US Patent 7,447,527), Quinn et al. (US Publication 2020/0042045) and further in view of Soejima (US Publication 2005/0026658). 
In re Claim 8, Lin discloses the limitations as noted above, but does not explicitly disclose a multi-axial hinge.  However, providing such is not new.  For example, Soejima discloses a multi-axial hinge 5, 6.  It would have been obvious to a person having ordinary skill in the art of portable electronics at a time just before the effective filing date of this application to have provided a multi-axial hinge, like that disclosed in Soejima, with the apparatus as otherwise disclosed in Lin so as to allow for additional degrees of freedom of rotation of the display panel.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrian S Wilson whose telephone number is (571)270-3907. The examiner can normally be reached Monday through Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571 272 1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADRIAN S WILSON/Primary Examiner, Art Unit 2841